Title: From Benjamin Franklin to Madame Brillon, [before 20 April 1781]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


[before April 20, 1781]
Souvenez vous, ma chere Amie, que je vous ai demandé, il y a quelque tems, si M. B. vous a parlé d’une Proposition que je lui avoit faite? Vous m’aviez dit, que non. Je pensois de ne vous en parler pas, non plus; mais je suis changé d’avis, & je vas vous dire la chose. C’etoit une Marriage entre votre chere fille ainée & mon petit fils. Voici mes Motifs. J’aime, moi, tout la Famille sans exception. Je desirois de reserrer par ce moyen les tendres Liaisons de notre Amitie. Ayant quasi perdue ma Fille par la vaste Distance entre nous, j’esperois d’en trouver une en vous, & une autre en votre Fille, de soigner ma Viellesse si je restois en France, & de clorre mes paupieres quand je viens de mourir. J’ai très bonne Opinion de cette aimable Demoiselle; Je l’ai observée pendant 4 Ans de Connoissance, & je crois qu’assurement elle fera une bonne Femme. Je crois aussi que mon Fils, qui n’a point des Vices, fera un bon Mari, autrement je n’aurois pas desire de le donner à votre Fille. J’ai observai qu’ils ont d’Amitié l’un pour l’autre. J’avois parlé a lui de mes vues de la marier ici; il m’a dit qu’il n’avoit que cette Objection, que son Marriage en France peut occasioner une Separation entre nous, si je retournerois en Amerique; Mais quand je lui disois que s’il marioit Madlle Brillon je resterai jusque la fin de mes jours en France il en etoit fort content, disant que si je peux negocier cette Affaire pour lui, il seroit bien heureux.— Il est encore jeune, & peut-etre la Partialité d’un Pere, m’avoit fait penser trop avantageusement de lui, mais il me semble quil a en lui l’etoffe pour faire avec le tems un homme distingué. Voila mes Excuses pour avoir fait cette demarche. Peutetre J’aurois mieux fait si j’avois premierement pris Conseil de vous, parceque vous pouvois m’informer que cette Projet ne conviendroit pas à M. Brillon, & je lui aurois epargné la peine de le considerer. Il m’a fait aujourdhui deux Objections. L’une est la Difference de Religion. L’autre que sa Fille pourroit etre amenée en Amerique, par mon petit fils. J’avois pensé, moi, auparavant de ces deux choses. Pour la seconde, c’etoit mon intention de tacher de l’etablir en France, restant ici moi-meme pendant ma vie, & obtenant pour lui de me succeder dans mon Emploi publique, que je crois bien possible avec le tems. Pour la premiere, voici mes Idées. En chaque Religion il y a des choses essentielles, & il y a d’autres qui ne sont que des Formes & des Modes; Comme un pain de Sucre qui peut etre enveloppé en Papier brun ou blanc ou bleu, & lié avec ficelle de chanvre ou de laine, rouge ou jaune; c’est toujours le Sucre qui est la chose essentielle.— Or les Essentielles d’une bonne Religion consistent, il me semble, en ces 5 Articles viz.
1º. Qu’il y a un Dieu qui a fait le Monde; & qui le Gouverne par sa Providence.
2º. Qu’il doit étre adoré & servi.
3º. Que le meilleure Service de Dieu est de faire le bien aux hommes.
4º. Que l’ame de l’homme est immortelle, &
5º. Que dans une Vie future, sinon dans la presente, le vice sera puni, & la Vertue recompensée.
Ces Essentielles on trouve dans votre Religion & dans le notre, les Differences ne sont que Papier & Ficelle. C’est avec ces Pensées que je m’ai satisfait sur cette Sujet.— Mais comme les mêmes Raisonnemens ne sont bons pour tout le Monde, je ne pretend pas que les miens doivent etre bons pour vous, & pour M. Brillon. L’Affaire est donc fini, car peutetre il a d’autres Objections qu’il ne m’a pas données, & je ne dois pas l’importuner. Nous nous aimerons tous, neantmoins. Adieu, ma tres chere Amie. Aimez mois autant que vous pouvez.— Ce n’est pas trop.
To Mde Brillon about the propos’d Match
